DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 06 May 2019.  Claims 1 – 10 are pending and currently being examined.  With reference to Section 112 (f), it will be assumed that presence of the phrase “means for” in any of the claims invokes Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.  Further, it will be assumed that absence of the phrase “means for” in any of the claims does not invoke Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeBaker (US Patent 9,863,409 B2) in view of Russel (US Patent 2,723,794 A).

    PNG
    media_image1.png
    871
    577
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    562
    584
    media_image2.png
    Greyscale

In Re Claim 1, Figure 2A of DeBaker discloses A pump (title) for inflating tires with air (Column 1, Line 27), comprising: a body (248, 230, 216) having a base (248) and a top portion (216), wherein the base is configured to be anchored to the ground (Column 5, Lines 18 – 20: “base 248 coupled to the elongate pump and including a plurality of anchor bores 250 to couple with floor anchors”) and the top portion is detachably connected by a first fastener (220) to the body and proximate a top end of the body (as depicted in Figure 5); a handle assembly (212, 208) including a piston rod 
DeBaker discloses that the top portion can be coupled to the top of the tube (Column 3, 52 – 53: “housing 216 can be coupled to a top of the pump barrel {202}”), however, DeBaker does not disclose that the top portion is connected to an arm having a hole as claimed.
Nevertheless, Russel discloses a manual air pump having a top portion (12) that supports a moving piston rod (15).  The top portion (12) is detachably connected by a 

    PNG
    media_image3.png
    791
    933
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to connect the top portion of the body of DeBaker via a fastener to an arm having a hole that is located in the body and proximate a top end of the body as taught by Russel for the purpose of simplifying the attachment of the top portion (the fasteners 220 of DeBaker are inside the body and access may be hindered due to the gauge 216).

In Re Claim 2, DeBaker discloses a pressure gauge (218, see Column 2, Lines 65 – 66).

In Re Claim 4, DeBaker discloses an adapter (226) that is connected to the air line (215).  Note that threading connections between the hose (214) and the adapter (226) are well known in the art.

In Re Claim 6, the piston of DeBaker discloses one or more seals (210, see Column 3, Lines 31 – 33) which reads on at least two flexible gaskets as claimed.

In Re Claim 7, it is well known (MPEP 2144.03) that the body, the tube, handle and piston rod are made of Aluminum.  Making these elements from Aluminum would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeBaker (US Patent 9,863,409 B2) in view of Russel (US Patent 2,723,794 A) and further in view of Patel (PG Pub US 20040258534 A1).
In Re Claim 3, DeBaker does not disclose that the air line includes a first air line portion and a second air line portion as claimed.
Nevertheless, Patel discloses (a) a first air line portion (1A in Figure 2) that is connected at a first end to a barbed fitting (2B in Figure 3) extending from the tube (2A in Figure 3) and that is connected at a second end to a check valve (1) and (b) a second air line portion (3A in Figure 1) that is connected at another first end to the check valve and that is connected at another second end to an adaptor (adjacent to 4) connected to the hose (3B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the air line portion (215) of DeBaker with the first air line portion and second air line portion as taught by Patel for the purpose of isolating the pump from the inflatable object (due to the in line check valve)..
In Re Claim 5, Patel discloses hose (3B) is connected to an adapter (4A or 4B) in the air line, and (5B) which is being designated as part of the hose (3B) is made of hard material such as aluminum, cast iron or steel (paragraph [0017]). Since (5B) is threaded, the combination of (3B) and (5B) reads on a threaded metal.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over DeBaker (US Patent 9,863,409 B2) in view of Russel (US Patent 2,723,794 A) and further in view of Driscoll (US Patent 4,470,870 A).
In Re Claim 8, DeBaker and Russel do not disclose rubber grips as claimed.
Nevertheless, Driscoll discloses a handle assembly comprising a handle bar (24), and rubber grip (26) slidably mounted (Column 4, Lines 5 - 10) over the handle bar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate rubber grips as taught by Driscoll over the handle bars of DeBaker for the purpose of users comfort.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG Pub US 20040191098 A1) in view of DeBaker (US Patent 9,863,409 B2) and further in view of Russel (US Patent 2,723,794 A).
In Re Claim 1, the Figures 17 – 18 embodiment of Wu discloses A pump for inflating tires with air (intended use recitation does not structurally limit the apparatus), comprising: a body (10) having a base (annotated below) and a top portion (ring 23); a handle assembly (20, 21) including a piston rod (21) and a handle bar (20); a tube 

    PNG
    media_image4.png
    739
    635
    media_image4.png
    Greyscale

However, Wu does not disclose that the base is configured to be anchored to the ground.
Nevertheless, DeBaker discloses the following in Column 5, Lines 18 – 20: “base 248 coupled to the elongate pump and including a plurality of anchor bores 250 to couple with floor anchors”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form anchor bores as taught by DeBaker in the base of Wu for the purpose of coupling the pump to floor anchors.
Wu and DeBaker however, do not disclose that the top portion is detachably connected by a first fastener to an arm having a hole.
Nevertheless, Russel discloses a manual air pump having a top portion (12) that supports a moving piston rod (15).  The top portion (12) is detachably connected by a first fastener (27) to an arm (24, 26 in Figure 4) having a hole (23, 25) that is located in the body (11, 12, 13) and proximate a top end (14) of the body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to connect the top portion of the body of Wu via a fastener to an arm having a hole that is located in the body and proximate a top end of the body as taught by Russel for the purpose of securing the tube to the base.

In Re Claim 9, when the valve (121) and the annotated base of Wu are detached from of body portion (10) as claimed, the body portion (10) has an open end at the bottom which allows access to the annotated tube inside the body as claimed.


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeBaker (US Patent 9,863,409 B2) in view of Russel (US Patent 2,723,794 A) and further in view of Mitchell (US Patent 4,200,233 A).
In Re Claim 10, DeBaker does not disclose that the head magnetically connects to the body.
Nevertheless, Mitchell discloses a head (42) which magnetically connects (Column 4, Lines 13 - 20) to a body (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the head of DeBaker such that it magnetically connects to the body as taught by Mitchell for the purpose of safely tucking away the hose and head.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Wu (PG Pub US 20100180957 A1) discloses a pump for inflating tires. It discloses that the body (22) and the tube (21) positioned within the body are made of Aluminum (Paragraph [0018]).  Chuang (PG Pub US 20080050255 A1) discloses in Paragraph [0036] that a handle is made of Aluminum. Hawkins (PG Pub US 20090060766 A1) discloses in Paragraph [0019] that a piston rod is made of Aluminum.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746